DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendments made to the claims in the response filed 12/20/2021, the prior rejections under 35 U.S.C §§102 and 112(b) have been withdrawn.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. §103.  
Applicant argues that presently amended claim 1 is patentable because, “JP’038 specifically teaches in paragraph [0048] that the cited embodiment of FIG. 16 requires the resistance of the tabs 11jb and 13jb not to decrease. It would not have been obvious to a person of ordinary skill to add material to increase the thickness of the lead in Tsukamoto based on the teachings of JP’038, particularly because JP’038 specifically teaches not to decrease the resistance of the lead overall.” This is found unpersuasive for the following reasons.
First, the presented arguments are unclear. In a first portion of the second paragraph of page 8 of the response filed 12/20/2021, Applicant argues that the Examiner cited to JP’038 to assert that it would have been obvious before the effective filing date of the claimed invention to modify the cited embodiment in Tsukamoto to include a larger width. In a later portion of the arguments, Applicant argues that it would not have been obvious to a person of ordinary skill to add material to increase the thickness of the lead in Tsukamoto. The argument is unclear because the claims require that the width of the third region is greater than the first and second regions, and that the thickness of the third region is smaller than that of the first and second regions. The undersigned never argued it would be obvious to increase the thickness of the lead of Tsukamoto, but rather the width of the alleged third region.
It is assumed that Applicant intended to state, “[i]t would not have been obvious to a person of ordinary skill to add material to increase the [[thickness]] width of the lead in Tsukamoto based on the teachings of JP’038, because JP’038 specifically teaches not to decrease the resistance of the lead overall.” This argument is not found persuasive. At [0048] JP’038 teaches that there are two solutions to maintaining resistance of the tab, either by increasing the thickness of the tab or by increasing the width of the hole-shaped portion (i.e., the alleged third region). In this regard, the undersigned understands that JP’038 is a machine translation and that the teaching may not be perfectly clear due to the translation. However, the undersigned understands that JP’038 is teaching that by “maintaining resistance” that the alleged third region does not become a limiting factor for the flow of electrical current. This is further evidenced by the teaching that the width of the alleged third region may be increased “so that the heat generation of the tab can be allowed even at the maximum current value.” 
As noted in the response filed 12/20/2021, Applicant believes presently amended claim 1 is patentable because JP’038 teaches “not to decrease the resistance of the lead overall” and that the invention of amended claim 1 results in a lead, “in which the resistance of the lead is reduced.”  It’s unclear how Applicant patentably distinguishes over the cited references. For instance, claim 1 does not recite an absolute resistance value. The cited art is construed to read on the structure of the claimed invention. Insofar that Tsukamoto in view of JP’038 reads on the claimed structure, it is assumed that any claimed properties (e.g., resistance) would follow from the structure. Accordingly, since the undersigned believes the cited art reads on the structure of the claims, this argument is found unpersuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US2011/0129726A1) in view of JP2006128038A (JP’038).
Regarding claim 1, Tsukamoto teaches a rechargeable battery (secondary battery; [001]) comprising: 
an electrode assembly (battery element 20, FIG. 1, [0045]);
a case (outer package P, FIG. 1; [0045]) including a sealing portion surrounding the electrode assembly (P1-P4, FIG. 1; [0045]); and 
a lead electrically connected to the electrode assembly and extending in a first direction (lead A1, FIG. 1; [0045]), wherein the lead includes: 
a first region in contact with the electrode assembly and located inside the case (see annotated FIG. 2 below):
a second region exposed to an outside of the case (see annotated FIG. 2 below); and
a third region located between the first region and the second region and overlapping the sealing portion of the case (curved-surface processed portion 7, FIG. 3; [0056]; curved-surface processed portion 7 is disposed on sealing portion P1 (see FIG.1 and 3); see also annotated FIG. 2 below), 
wherein the third region has a thickness smaller than that of the entire first region and the second region in a third direction (see FIG. 4; third region (i.e., portion 7) has thickness Z11, first and second regions have thickness Z1; “The range of RANK (A) can be expressed by the range satisfying all of the expressions below… Z11<Z1” ([0107]); see also annotated FIG. 2 below; coordinate Z corresponds to the third direction), and 
wherein the second direction is perpendicular to the first direction, and the third direction is perpendicular to the first direction and the second direction (see annotated FIG. 2 below).  

    PNG
    media_image1.png
    531
    866
    media_image1.png
    Greyscale

ANNOTATED FIG. 2 
(FIG. 3 of Tsukamoto, annotated)

Tsukamoto does not teach wherein a width greater than that of the first region and the second region in a second direction.
However, JP’038 teaches a lead electrically connected to the electrode assembly (tab 11, FIG. 1; [0017], [0020]) and extending in a first direction (see FIG. 1), wherein the lead includes a first, second and third region (see annotated FIG. 1 given below), wherein the third region has a width greater than that of the first region and the second region in a second direction (see annotated FIG. 1 given below).

    PNG
    media_image2.png
    758
    996
    media_image2.png
    Greyscale

ANNOTATED FIG. 1* 
*Annotated FIG. 1 is a combination of FIG. 4 and FIG. 17 of JP’038. The electrode tab 11 of FIG. 4 is replaced with the embodiment of electrode tab 11 relied upon for the rejection, i.e., FIG. 17.

Regarding the third region of JP’038, JP’038 teaches that the cross-sectional area of the alleged third region may be increased (i.e., by increasing the width as illustrated in FIGS. 16-17) such that the hole-shaped portions 31 do not reduce the resistance of the tabs in the adhesion region (i.e., the sealing portion in the instant claims). In other words, JP’038 recognizes that by reducing the available cross-sectional area of the material in the alleged third region, the resistance of the tab is affected. By increasing the width of the tab in this region where the cross-sectional area of the material would otherwise be lower, the resistance of the tab can be maintained without increasing the thickness. (JP’038, [0048]). Thus, JP’038 teaches that the width of the alleged third region may be increased such that reductions in material (e.g., hole-shaped portions 31, concave portions 35, or reduced thickness of the third region of Tsukamoto) do not reduce the resistance of the tab.
In view of the teachings of Tsukamoto and JP’038, it would have been obvious before the effective filing date of the claimed invention to have modified Tsukamoto with JP’038 by producing a rechargeable battery with an electrode lead having a first, second, and third region as described above, wherein the third region has a width greater than that of the first region and the second region in a second direction. The skilled person would have been motivated to make the third region wider than the first and second regions such that the smaller thickness of the third region relative to the first/second regions of Tsukamoto does not reduce the resistance of the tab.
Regarding claim 3, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 2 as described above and wherein the third region includes a first portion protruding from the first region and the second region toward one side of the second direction.
It is noted that the third region having a first portion protruding from the first region and second region would be an inherent quality of a third region that has a width larger than that of the first and second regions. 
Regarding claim 4, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 3 as described above and wherein the third region further includes a second portion protruding from the first region and the second region toward an opposite side of the lead in the second direction.
The third region having a second portion protruding from the first region and second region at an opposite side would be realized by modifying Tsukamoto with JP’038 since JP’038 as described in relation to claim 1 above because JP’038 teaches that the width of the alleged third region is greater than that of the first/second regions on both sides.
Regarding claim 5, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 4 as described above and wherein the first portion of the third region protrudes by a first width difference relative to both the first region and the second region, the second portion of the third region protrudes by a second width difference relative to both the first region and the second region, and the first width difference and the second width difference are the same
The first width difference and second width difference would be realized by modifying Tsukamoto with JP’038 since JP’038 teaches that the width of the alleged third region is greater than that of the first/second regions on both sides in equal proportions (see FIG. 17 of JP’038 and annotated FIG. 1 given above).
Regarding claim 6, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 4 as described above. Tsukamoto in view of JP’038 necessarily teach the first portion of the third region protrudes by a first width difference relative to both the first region and the second region, the second portion of the third region protrudes by a second width difference relative to both the first region and the second region,
Neither Tsukamoto nor JP’038 explicitly teach wherein the first width difference and the second width difference are different from each other.
However, it has been held that changes in size or proportion are insufficient to patentably distinguish over the prior art. See MPEP 2144.04 §IV.A. In the instant case, it is believed that a configuration of the third region where the first width difference and the second width difference are different from each other would not perform any differently than the rechargeable battery of modified Tsukamoto described above.
Thus, absent evidence that a configuration of the third region where the first width difference and the second width difference are different from each other is critical, it would have been obvious before the effective filing date of the claimed invention to have produced the rechargeable battery of Tsukamoto in view of JP’038 described in relation to claim 4 above, wherein the first width difference and the second width difference are different from each other.
Regarding claim 7, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 1 as described above and wherein the third region is formed to be thinner than the first region and the second region by a first thickness difference in one side of the lead in the third direction.
It is noted that the third region being formed to be thinner than the first region and the second region by a first thickness difference would be an inherent quality of a third region that has a thickness smaller than that of the first and second regions. The first thickness difference would also necessarily follow from the third region being formed to be thinner than the first and second regions.
Regarding claim 8, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 7 as described above and wherein the third region is formed to be thinner than the first region and the second region in an opposite side of the lead in the third direction.
See FIG. 4 of Tsukamoto. The alleged third region 7, which is smaller than thickness than the alleged first and second regions, is centrally located between the first and second regions. The third region has thickness Z11 defined by first surface 7A and second surface 7B ([0048]). The first region (not specifically denoted by reference sign) and second regions (denoted by A1(K1)) appear to have equal thicknesses. Moreover, the first thickness difference defined by the distance from first surface 7A to the corresponding first surfaces of the first and second regions appears to be equal to the second thickness difference defined by the distance from the second surface 7B to the corresponding second surfaces of the first and second regions. Thus, the limitation is considered as being met.
Regarding claim 9, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 8 as described above and necessarily wherein the third region is thinner in the one side of the lead in the third direction by a first thickness difference relative to both the first region and the second region, the third region is thinner in the opposite side of the lead in the third direction by a second thickness difference relative to both the first region and the second region, and the first thickness difference and the second thickness difference are the same. See FIG. 4 of Tsukamoto.
Regarding claim 10, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 8 as described above and necessarily wherein the third region is thinner in the one side of the lead in the third direction by a first thickness difference relative to both the first region and the second region, the third region is thinner in the opposite side of the lead in the third direction by a second thickness difference relative to both the first region and the second region.
Neither Tsukamoto nor JP’038 teach wherein the first thickness difference and the second thickness difference are different from each other.  
However, it has been held that changes in size or proportion are insufficient to patentably distinguish over the prior art. See MPEP 2144.04 §IV.A. In the instant case, it is believed that a configuration of the third region where the first thickness difference and the second thickness difference are different from each other would not perform any differently than the rechargeable battery of modified Tsukamoto described above.
Thus, absent evidence that a configuration of the third region where the first thickness difference and the second thickness difference are different from each other is critical, it would have been obvious before the effective filing date of the claimed invention to have produced the rechargeable battery of Tsukamoto in view of JP’038 described in relation to claim 8 above, wherein the first thickness difference and the second thickness difference are different from each other.
Regarding claim 12, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 7 as described above and wherein in an opposite side of the lead in the third direction, surfaces of the first region, the second region, and the third region are disposed in a single plane.  See FIG. 4 of Tsukamoto, the alleged third region 7, second region (denoted by A1(K1)), and first region each have planar surfaces that are not rotated relative to each other.
Regarding claim 13, Tsukamoto in view of JP’038 teaches the rechargeable battery of claim 1 as described above. Tsukamoto also teaches wherein the lead includes a film portion (resin layers R1 and R2; [0045]) attached to upper and lower surfaces of the third region (resin layers R1 and R2 (see FIG. 15) are applied on the inner surfaces of the sealing region P1 to facilitate bonding of the outer package P; [0045]-[0046]).
Regarding claim 14, Tsukamoto teaches a rechargeable battery (secondary battery; [001]) comprising: 
an electrode assembly (battery element 20, FIG. 1, [0045]);
a case (outer package P, FIG. 1; [0045]) including a sealing portion surrounding the electrode assembly (P1-P4, FIG. 1; [0045]); and 
a lead electrically connected to the electrode assembly and extending in a first direction (lead A1, FIG. 1; [0045]), wherein the lead includes: 
a first region in contact with the electrode assembly and located inside the case (see annotated FIG. 2 above):
a second region exposed to an outside of the case (see annotated FIG. 2 above); and
a third region located between the first region and the second region and overlapping the sealing portion of the case (curved-surface processed portion 7, FIG. 3; [0056]; curved-surface processed portion 7 is disposed on sealing portion P1 (see FIG.1 and 3); see also annotated FIG. 2 above), 
wherein the third region has a thickness smaller than that of the entire first region and the second region in a third direction (see FIG. 4; third region (i.e., portion 7) has thickness Z11, first and second regions have thickness Z1; “The range of RANK (A) can be expressed by the range satisfying all of the expressions below… Z11<Z1” ([0107]); see also annotated FIG. 2 above; coordinate Z corresponds to the third direction), and 
wherein the second direction is perpendicular to the first direction, and the third direction is perpendicular to the first direction and the second direction (see annotated FIG. 2 above); and
wherein in an opposite side of the lead in the third direction, surfaces of the first region, the second region, and the third region are disposed in a single plane (See FIG. 4 of Tsukamoto, the alleged third region 7, second region (denoted by A1(K1)), and first region each have planar surfaces that are not rotated relative to each other).   
Tsukamoto does not teach wherein a width greater than that of the first region and the second region in a second direction.
However, JP’038 teaches a lead electrically connected to the electrode assembly (tab 11, FIG. 1; [0017], [0020]) and extending in a first direction (see FIG. 1), wherein the lead includes a first, second and third region (see annotated FIG. 1 given above), wherein the third region has a width greater than that of the first region and the second region in a second direction (see annotated FIG. 1 given above).
Regarding the third region of JP’038, JP’038 teaches that the cross-sectional area of the alleged third region may be increased (i.e., by increasing the width as illustrated in FIGS. 16-17) such that the hole-shaped portions 31 do not reduce the resistance of the tabs in the adhesion region (i.e., the sealing portion in the instant claims). In other words, JP’038 recognizes that by reducing the available cross-sectional area of the material in the alleged third region, the resistance of the tab is affected. By increasing the width of the tab in this region where the cross-sectional area of the material would otherwise be lower, the resistance of the tab can be maintained without increasing the thickness. (JP’038, [0048]). Thus, JP’038 teaches that the width of the alleged third region may be increased such that reductions in material (e.g., hole-shaped portions 31, concave portions 35, or reduced thickness of the third region of Tsukamoto) do not reduce the resistance of the tab.
In view of the teachings of Tsukamoto and JP’038, it would have been obvious before the effective filing date of the claimed invention to have modified Tsukamoto with JP’038 by producing a rechargeable battery with an electrode lead having a first, second, and third region as described above, wherein the third region has a width greater than that of the first region and the second region in a second direction. The skilled person would have been motivated to make the third region wider than the first and second regions such that the smaller thickness of the third region relative to the first/second regions of Tsukamoto does not reduce the resistance of the tab.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721